___________

                            No. 95-2058
                            ___________

William H. Whetstine,             *
                                  *
          Appellant,              *
                                  *
     v.                           *
                                  *   Appeal from the United States
Walter Saur; Barbara Binnie;      *   District Court for the
Robert A. Jackson; JoAnne C.      *   Southern District of Iowa.
Lawrence; Kittie D.               *
Weston-Knauer; Sally Chandler     *   [UNPUBLISHED]
Halford; Steven Wolmutt,          *
                                  *
          Appellees.              *


                            ___________

                  Submitted:    January 30, 1996

                        Filed: February 21, 1996
                             ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     William H. Whetstine, an Iowa inmate, appeals the district
court's1 adverse judgment following a bench trial in Whetstine's 42
U.S.C. § 1983 action. We conclude the district court's judgment
for defendants was correct, and that an extended discussion is not
warranted. Accordingly, the judgment is affirmed. See 8th Cir. R.
47B.




     1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                        -2-